UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MARIA LUISA MARTIN, a/k/a Luisa                  No. 02-4543
Maria Martin, a/k/a Maria Martin
Sanchez,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at New Bern.
               Malcolm J. Howard, District Judge.
                           (CR-01-48-H)

                  Submitted: December 20, 2002

                      Decided: January 31, 2003

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Scott L. Wilkinson, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. MARTIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Maria Luisa Martin appeals her conviction and sentence pursuant
to a violation of 8 U.S.C. §§ 1326(a) and (b)(2) (2000). Martin’s
counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Although counsel states that there are no meritorious
issues for appeal, he argues that § 1326 is unconstitutional in light of
the Supreme Court’s holding in Apprendi v. New Jersey, 530 U.S. 466
(2000). Neither Martin nor the United States filed a brief. In accor-
dance with Anders, we have considered counsel’s brief and have
examined the entire record for meritorious issues. We find no error
and affirm.

   On appeal, Martin’s counsel argues that § 1326 is unconstitutional
under the holding in Apprendi. We have reviewed the record and find
this appeal foreclosed by Almendarez-Torres v. United States, 523
U.S. 224 (1998), and by our decision in United States v. Sterling, 283
F.3d 216 (4th Cir.), cert. denied, 122 S. Ct. 2606 (2002).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Martin’s conviction and sentence. This court requires that
counsel inform his client, in writing, of her right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED